                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS
                                  TYLER DIVISION
UNITED STATES OF AMERICA,                         §
                                                  §
v.                                                §
                                                  § CASE NUMBER 6:18-CR-00066-JRG-KNM
JENNIFER TEMPLIN KINABREW,                        §
                                                  §
               Defendant.                         §

                         REPORT AND RECOMMENDATION OF
                         UNITED STATES MAGISTRATE JUDGE

       On July 29, 2019, the Court conducted a hearing to consider the government’s petition to

revoke the supervised release of Defendant Jennifer Templin Kinabrew. The government was

represented by Jim Noble, Assistant United States Attorney for the Eastern District of Texas, and

Defendant was represented by Ken Hawk, Federal Public Defender.

       Defendant originally pled guilty to the offense of Fraud in Connection with Access

Devices, a Class C felony. The United States Sentencing Guideline range for this offense, based

on a total offense level of 16 and a criminal history category of V, was 41 to 51 months. On May

17, 2013, District Judge John McBryde of the Northern District of Texas sentenced Defendant to

six years imprisonment followed by three years supervised release, subject to the standard

conditions of release, plus special conditions to include restitution, financial disclosure, and

testing and treatment for drug and alcohol abuse. On November 18, 2016, Defendant completed

the term of imprisonment and began her term of supervised release. On December 19, 2018, the

Eastern District of Texas accepted jurisdiction for the supervision of Defendant.

       Under the terms of supervised release, Defendant was required to refrain from excessive

use of alcohol and required not to purchase, possess, use, distribute, or administer any controlled

substance or any paraphernalia related to any controlled substances, except as prescribed by a
physician. In its petition, the government alleges that Defendant violated her conditions of

supervised release when she submitted urine specimens on October 25, November 13, and

November 27, 2018 that tested positive for methamphetamine and submitted a urine specimen on

December 6, 2018, which initially tested positive for methamphetamine, but was confirmed by

the drug testing lab to not be consistent with human urine. The government represents that Fifth

Circuit case law permits a court to find that illicit drug use constitutes possession for the offense.

       If the Court finds by a preponderance of the evidence that Defendant violated the

conditions of supervised release when she possessed methamphetamine on October 25,

November 13, and November 27, 2018, Defendant will have committed a Grade B violation.

U.S.S.G. § 7B1.1(a). Upon finding of a Grade B violation, the Court shall revoke supervised

release. U.S.S.G. § 7B1.3(a)(1). Considering Defendant’s criminal history category of V, the

Guideline imprisonment range for a Grade B violation is 18 to 24 months. U.S.S.G. § 7B1.4(a).

       At the hearing, the parties indicated that they had come to an agreement to resolve the

petition whereby Defendant would plead true to violating the conditions of supervision by

committing the acts as alleged in Allegation 2 of the government’s petition. In exchange, the

government agreed to recommend a sentence of 18 months imprisonment, with no supervised

release to follow.

       The Court therefore RECOMMENDS that Defendant Jennifer Templin Kinabrew’s plea

of true be accepted and she be sentenced to 18 months imprisonment, with no supervised release

to follow. This sentence shall run concurrently with the 180-day sentence assessed in Cause No.

CR19-0015-173 in Henderson County, Texas and Defendant shall be given credit for time in

custody since January 15, 2019. The Court further RECOMMENDS that Defendant serve her

sentence at FCC Carswell in Fort Worth, Texas, if available. The Court further
RECOMMENDS that Defendant be afforded the opportunity to participate in substance abuse

treatment and counseling while incarcerated, if available. The parties waived their right to

objections so this matter shall be immediately presented to the District Judge for consideration.




            So ORDERED and SIGNED this 30th day of July, 2019.
